Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/577495 has claims 1-19 pending.

Priority /Filing Date
Applicant claimed Foreign Priority from Korean Application No. KR10-2019-0100994. The priority filing date of this application is August 19, 2019.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated December 23, 2019 and July 24, 2020 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.






Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 3-6, 11-14 and 17 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
i)	As per Claims 3, 5, 11, 13 and 17, it is uncertain what the term “three or more directions” stands for. It appears to be based on the position of the target device. -then  how come there are three or more direction? For the purpose of examination, examiner will interpret the limitation as “sound pressure intensity information and sound vibration intensity information  based on the position of the target device”. Appropriate correction/clarification is required in the claim language. 
ii) As per Claims 4 and 12, the claim(s) recite- “at least one of sound pressure intensity information, sound vibration intensity information in an X axis direction, sound vibration intensity information in a Y axis direction, or sound vibration intensity information in a Z axis direction, detected based on the position in a three-dimensional space”. It appears that sound pressure intensity information do not have any direction but sound vibration intensity information has multiple dimension (at least two or more). It is not clear why sound pressure intensity information has no dimension and sound vibration intensity information has multiple dimension in a three dimensional space. Appropriate clarification and correction is required in the claim language. Same clarification and/or correction required for Claim 6/Claim 14 as well.
iii) In Claim 6 and Claim 14 - line 10, It is not clear what D4 implies. Examiner intpret it as W4. Appropriate correction/clarification is required in the claim language. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method, apparatus and computer-readable recording medium for determining goodness of fit related to microphone placement.

Step 1: 	Claim(s) 1-8 are directed to a method claims, which is a process, which is a statutory category of invention. Claim(s) 9-17 are directed to an apparatus, which is a machine, which is a statutory category of invention.t and Claim(s) 18-19 are non-transitory computer-readable recording medium, which is a machine, which is a statutory category of invention. Therefore, Claims 1-19 are directed to patent eligible categories of invention.

Step 2A, Prong 1: 	Independent Claims 1, 9 and 18 are directed to the abstract idea of determining goodness of fit related to microphone placement, constituting an abstract idea based on Mathematical Concepts including mathematical relationships, formulas or equations as well as calculations. The limitation of “generating a microphone placement model by performing a neural network training operation to minimize a value of a cost function (CF) by using sound feature information corresponding to a placement candidate point of the microphone;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical relationships, formulas or equations as well as calculations. Additionally, the limitation of “determining goodness of fit related to microphone placement for the placement candidate point of the specific target device” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical relationships, formulas or equations as well as calculations. 

Step 2A, Prong 2: 	The judicial exception is not integrated into a practical application. The limitations “when placing at least one microphone on at least one target device” and “when sound feature information obtained at a placement candidate point of a specific target device is inputted to the generated microphone placement model” in the independent Claims 1, 9 and 18 are insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g)) And, because the limitation is insignificant extra-solution activity it is not indicative of integration into a practical application. In particular, independent claims recites the additional elements of “target device”, “microphone placement model”,  claim 9 includes the additional elements of  “a storage” and “a processor”, and claim 17 includes the additional elements of a “computer-readable recording medium having a recorded program to be executed on a computer”. However these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instruction on how to model an electromagnetic behavior by using a series of mathematical relationships and equations and performed mathematical calculations. 

Step 2B: 	Claims 1, 9 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “when placing at least one microphone on at least one target device” and “when sound feature information obtained at a placement candidate point of a specific target device is inputted to the generated microphone placement model” in the independent Claims 1, 9 and 18 are insignificant extra-solution activity to the judicial exception. Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). •	Section 2106.05(d)(II) of the MPEP states that “computer-readable recording medium having a recorded program to be executed on a computer” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception. The additional elements of “target device”, “microphone placement model”, “a processor” and “a storage” only links the claims to a technological environment or field of use. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” 

The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2, 10 and 19 are directed to further obtaining sound feature information based on specification information of the target device which further narrows the abstract idea identified in the independent claim, which is directed to “Mental process” and “extra-solution activity” to the judicial exception.
Dependent claims 3, 4, 11 and 12 are directed to further obtaining sound pressure intensity information and sound vibration intensity information which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 5, 6, 13 and 14 are directed to setting the cost function (CF) and defining the equation to use in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 7, 8, 15 and 16 are directed to recognizing article information of the specific target device, and recommending the placement candidate point which further narrows the abstract idea identified in the independent claim, which is directed to “Mental process” and “extra-solution activity” to the judicial exception.
Dependent claim 17 is directed to further measuring the sound pressure intensity information, which is directed to extra-solution activity” to the judicial exception.
Accordingly, Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-3, 7-11 and 15-19 are rejected under 35 U.S.C. 103 as being obvious over Satoru et al. hereafter Satoru (Japanese application No.  JP 20040120377), in view of Velusamy et al. hereafter Velusamy (Patent No.: US 8,676,728 B1).

Regarding Claim 1, Satoru discloses a method for determining goodness of fit related to microphone placement, the method comprising:
when placing at least one microphone on at least one target device, generating a microphone placement model (Satoru: abstract, [0003]: determining an optimal microphone position; Claim 4: simulating a speaker placed at a speaking position of an assumed speaker (i.e. target device) ; [0008]: An optimum microphone position is determined, and each microphone position is evaluated by an evaluation function (e.g., Equation (1)-Examiner Remark(ER): analogous to the claimed cost function) to determine an optimal microphone position)); and
when sound feature information obtained at a placement candidate point of a specific target device is inputted to the generated microphone placement model, determining goodness of fit related to microphone placement for the placement candidate point of the specific target device (Satoru: abstract, [0011]: the sound pressure of the impulse response measurement signal emitted from the speaker simulation speaker SP becomes the same as the sound pressure of the reference signal read from the reference signal memory 101;…. an evaluation function value indicating the optimum value of the microphone position is calculated from the measured impulse response; Examiner’s Remark (ER): speaker location is the claimed placement candidate point of a specific target device; [0019]-[0021]: determination of maximum evaluation function value corresponding to the optimal microphone position; Examiner’s Remark (ER): determination of maximum evaluation function value is the claimed determining goodness of fit here).
Satoru donot explicitly teach performing a neural network training operation.
Velusamy teaches performing a neural network training operation (Velusamy: Figure 5, column 6 lines 1-25: the local ANN 504 and the cloud ANN 506 may be contemporaneously processing the TDOA data).
Satoru and Velusamy are analogous art because they are from the same field of endeavor. They both relate to microphone positioning and sound localization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above microphone position determining method, as taught by Satoru, and incorporating the use of Artificial Neural Networking (ANN) technique, as taught by Velusamy.
One of ordinary skill in the art would have been motivated to do this modification in order to effectively and accurately determine the spatial coordinates of an acoustic signal, as suggested by Velusamy (Velusamy: abstract).

Regarding Claims 9 and 18, the claims recite the same substantive limitations as Claim 1 and are rejected using the same teachings.

Regarding Claim 2, the combinations of Satoru and Velusamy discloses the method of claim 1, further comprising:
obtaining sound feature information according to a position of the target device through simulated operation, based on specification information of the target device and placement information and specification information of a noise generating module to be placed in the target device, before generating the microphone placement model (Satoru: abstract, [0019]-[0021]: First, noise is recorded, and a power level of noise is determined (Step S 95). Next, the impulse response is measured (Step S 96). From the obtained impulse response, the power level of the recorded noise, and the direct wave level, the reflected wave level, and the noise level, an evaluation function for evaluating the optimality of the microphone position is calculated).

Regarding Claims 10 and 19, the claims recite the same substantive limitations as Claim 2 and are rejected using the same teachings.

Regarding Claim 3, the combinations of Satoru and Velusamy further discloses the method of claim 2, wherein the obtaining sound feature information comprises:
according to the position in the target device, obtaining sound pressure intensity information and sound vibration intensity information of three or more directions detected based on the position, through simulated operation (Satoru: [0011]: the sound pressure of the impulse response measurement signal emitted from the speaker simulation speaker SP becomes the same as the sound pressure of the reference signal read from the reference signal memory 101. An impulse response measuring signal reproduced from a speaker simulation speaker SP is recorded by a microphone M for speech recognition, converted into a digital signal by an A / D conversion part 202, converted into an impulse response by an impulse response calculation part 203, and stored in an impulse response memory 204. Then, in the evaluation function calculation module 300 shown in FIG. 3, an evaluation function value indicating the optimum value of the microphone position is calculated from the measured impulse response).

Regarding Claim 11, the claim recites the same substantive limitations as Claim 3 and is rejected using the same teachings.

Regarding Claim 7, the combinations of Satoru and Velusamy discloses the method of claim 2, further comprising:
recognizing article information of the specific target device (Satoru: [0009]: reference signal); and
recommending the placement candidate point for placing the microphone on the specific target device according to the recognized article information, based on sound feature information according to the position obtained through the simulated operation (Satoru: [0011]: Then, in the evaluation function calculation module 300 shown in FIG. 3, an evaluation function value indicating the optimum value of the microphone position is calculated from the measured impulse response; Also see [0019]-[0021]).

Regarding Claim 15, the claim recites the same substantive limitations as Claim 7 and is rejected using the same teachings.

Regarding Claim 8, the combinations of Satoru and Velusamy further discloses the method of claim 7, wherein the determining information on the goodness of fit related to microphone placement comprises:
preferentially inputting the sound feature information, obtained at the recommended placement candidate point, to the microphone placement model (Satoru: [0011]: In the evaluation function calculation module 300 shown in FIG. 3, as shown in FIG. 6, the direct wave level D is calculated by the direct wave level calculation means 301 from the measured value of the impulse response read out from the impulse response memory 204 storing the measured impulse response).

Regarding Claim 16, the claim recites the same substantive limitations as Claim 8 and is rejected using the same teachings.

Regarding Claim 17, the combinations of Satoru and Velusamy further discloses the apparatus of claim 15, wherein the sound pressure intensity information of the specific target device is measured by a sound pressure measurer, and the sound vibration intensity information of three or more directions, detected based on the position of the specific target device, is measured by a sound vibration sensor (Satoru: [0008]: an impulse response measurement module 200, an evaluation function calculation module 300; Velusamy Figure 1 -item 102; column 2 lines 59-65: sensor node 102).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
David D. Hardek (Pub. No.: US 2018/0020305 A1) teaches a method for determining a relative position of a microphone that may include capturing speech audio from a user's mouth with the microphone so that the microphone outputs an electrical signal indicative of the speech audio.
Rajeev Conrad Nongpiur (U.S. Patent No. 9,813,810 B1) teaches a method for providing a neural network for recognition and enhancement of multi-channel sound signals received by multiple microphones, which need not be aligned in a linear array in a given environment.
Vera-Diaz et al. (Towards End-to-End Acoustic Localization Using Deep Learning: From Audio Signals to Source Position Coordinates,2018, MDPI, pp 1-22) conceptually presents a novel approach for indoor acoustic source localization using microphone arrays, based on a Convolutional Neural Network (CNN). In the proposed solution, the CNN is designed to directly estimate the three-dimensional position of a single acoustic source using the raw audio signal as the input information and avoiding the use of hand-crafted audio features.
Kim et al. (RECURRENT MODELS FOR AUDITORY ATTENTION IN MULTI-MICROPHONE DISTANCE SPEECH RECOGNITION, 2016, ICLR, pp 1-9) presents a neural attention network that directly combines multichannel audio to generate phonetic states without requiring any prior knowledge of the microphone layout or any explicit signal preprocessing for speech enhancement.

8.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146